Citation Nr: 1147237	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for dizziness.

2.  Entitlement to service connection for cellulitis of the bilateral lower extremities.

3.  Entitlement to an increased rating for an anxiety disorder, currently evaluated at 10 percent disabling.

4.  Entitlement to an increased rating for tinnitus, currently evaluated at 10 percent disabling.

5.  Entitlement to service connection for a disability manifested by dizziness, to include Meniere's disease, including on a secondary basis.

6.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated at 30 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability due to the service-connected disabilities (TDIU).

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or for housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945, and from May 1949 to January 1971.

These matters come before the Board of Veterans Appeals (Board) on appeal of a June 2009 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for: service connection for Meniere's disease and cellulitis of the bilateral lower extremities; an increased rating for bilateral hearing loss, tinnitus, and an anxiety disorder; a TDIU rating; and special monthly compensation based on the need for regular aid and attendance or for housebound status.  In addition, the RO implicitly reopened and denied the claim for service connection for dizziness.  In October 2009, the Board remanded the instant claims to the RO in order to furnish the Veteran a statement of the case (SOC).  Hence, the Veteran has perfected a timely appeal of these determinations.  See Notice of Disagreement (NOD), dated July 2009; SOC, dated March 2010; and Substantive Appeal (VA Form 9), dated March 2010.  In December 2010, the Veteran withdrew his request for a hearing.

As indicated above, the RO implicitly reopened and addressed that claim of service connection for dizziness on its merits, including on a secondary basis.  However, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for dizziness.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether to reopen the claim for service connection for dizziness, based on new and material evidence, before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the issue of dizziness as encompassing the two issues as listed on the title page.

The issue of entitlement to service connection for the loss of eyesight was raised by the Veteran in an August 2007 statement.  In a March 2010 substantive appeal, it appeared that the Veteran filed a request to reopen a previously denied claim of entitlement to service connection for benign prostate hypertrophy.  As these issues have not been adjudicated and remain pending at the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a disability manifested by dizziness including Meniere's disease, entitlement to an increased rating for bilateral hearing loss, entitlement to a TDIU rating, and entitlement to SMC based on aid and attendance or for housebound status, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of April 2004, the RO denied the Veteran's claim of service connection for dizziness; and in an unappealed rating decision of the August 2006, the RO denied the Veteran's request to reopen that same claim on the basis that new and material evidence had not been presented.  These rating decisions are final.

2.  The evidence added to the record since the August 2006 rating decision was not previously submitted to agency decision makers; it is not cumulative or redundant and, by itself or when considered with the previous evidence of record, it relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for dizziness.

3.  Chronic cellulitis of the bilateral lower extremities was shown during the Veteran's active duty service.

4.  The Veteran's anxiety disorder is manifested by anxiety, depressed mood, chronic sleep impairment, short-term memory impairments and mild impairment in potential occupational functioning; there was no evidence of panic attacks, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation, difficulty establishing and maintaining effective social relationships, speech that was circumstantial, circumlocutory or stereotyped and a flattened effect.

5.  The Veteran has been assigned the maximum schedular rating for tinnitus and there are no exceptional circumstances warranting referral for an extraschedular rating. 






CONCLUSIONS OF LAW

1.  Subsequent to the final August 2006 rating decision, new and material evidence has been presented to reopen the claim for service connection for dizziness.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, chronic cellulitis of the bilateral lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for an increased rating of 30 percent for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, 9400 (2011).

4.  The criteria for an increased rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.87, 6260 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

Specific to the petition to reopen a previously denied claim for service connection, the VCAA requires that VA provided a notice letter that describes the basis of the previous denial, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial.  The failure to provide this notice prior to the adjudication of the Veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In light of the Board's favorable action on the Veteran's petition to reopen the claim for service connection for dizziness, and finding new and material evidence sufficient to reopen that claim, the Board determines that the Veteran will not prejudiced by its action.

The Board notes that the Veteran's claim for an increased schedular rating for tinnitus will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

The Veteran was provided with VCAA notice in a November 2008 letter with regards to the claim for service connection for a bilateral lower extremity condition, including the feet.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper pre-adjudication notice under Pelegrini.  The elements of proper preadjudication Dingess notice were provided in the November 2008 letter with regard to his claim for service connection for a bilateral lower extremity condition, including the feet.

With regard to the claim for an increased rating for an anxiety disorder, the Veteran was provided with general notice that as to what evidence was required to substantiate a claim for an increased rating in a preadjudication November 2008 letter.  This November 2008 letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This November 2008 letter also notified him that medical or lay evidence could be submitted to substantiate a claim for an increased rating provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  It also notified the Veteran that he could submit statements from his employers.

A March 2010 SOC provided notice with regard to the remaining elements outlined in Vazquez-Flores I, after the initial adjudication of the Veteran's claim.  The SOC provided actual knowledge to the Veteran of the schedular rating criteria.  The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, he submitted a substantive appeal to the Board in March 2010 providing argument in support of his claim and provided argument over the next several years in support of his claim.  The Veteran has not alleged prejudice with regard to the notice deficiencies.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the issues on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records and VA examination reports.  Although the Veteran has alleged that his service treatment records had been destroyed, these records are located in the claims file.

The Veteran has not alleged that his service connected anxiety disorder has worsened since his last VA examination.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2009, the Board remanded the instant claims to allow a SOC to be issued.  Such a SOC was issued in March 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for dizziness in rating decisions dated in April 2004 and August 2006, and because the Veteran did not initiate an appeal, the doctrine of finality, as enunciated in 38 U.S.C.A. § 7105(c) (West 2002), applies, and thus each decision became final based on the evidence then of record.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The August 2006 rating decision represents the last disallowance of the claim for service connection for dizziness.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The April 2004 rating decision denied the Veteran's claim for service connection for dizziness on the basis that there was no evidence of this condition during service, and on the basis that the evidence did not show that dizziness was related to the service-connected bilateral hearing loss.  The pertinent evidence on file when the RO rendered the April 2004 rating decision included the service treatment records, VA neurology clinic notes dating from May 2002 to October 2003, and the results from VA examinations (Ears, Nose and Throat (ENT), and audiology) dated in March 2004.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated April 2004; but no appeal was filed.

By a rating decision dated in August 2006, the RO determined that (since its rating decision in April 2004) new and material evidence had not been submitted to warrant a reopening of the Veteran's claim of service connection for dizziness.  The evidence on file at the time of the August 2006 rating decision consisted of a February 2006 medical statement from the Director of the Syracuse VA Medical Center, which indicated that the Veteran had received treatment for pronounced dizziness; and VA outpatient treatment records dating from April 2006 to June 2006, which indicated that there were multiple causes of dizziness and that no one cause could explain the Veteran's dizziness.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated August 2006; but no appeal was filed.

The new evidence submitted after the August 2006 rating decision includes additional VA outpatient treatment records (Syracuse VA Medical Center), dated between June 2003 and August 2008; an October 2008 VA examination report (for aid and attendance and housebound); an undated article on Meniere's disease; and lay statements from the Veteran dated since March 2008.  In these statements, the Veteran contends that he has had continuous post service episodes of dizziness, has established service connection for bilateral hearing loss and tinnitus as a direct result of his active duty service, and has been diagnosed with Meniere's disease.  In addition, the Veteran has indicated to the effect that his episodes of dizziness may be due to his service-connected anxiety disorder.

The evidence relevant to reopening the Veteran's claim for service connection includes medical evidence indicating a current diagnosis of Meniere's disease (see Syracuse VA Medical Center record, dated June 2003; and VA Examination Report for Housebound Status or Permanent Aid and Attendance, dated October 2008), and establishing service connection for bilateral hearing loss and tinnitus, and includes the Veteran's accounts of an onset of dizzy spells post service.  The evidence includes VA medical records showing that the Veteran has been evaluated numerous times for dizziness and light-headedness (which were felt to be multi-factorial), and indicating that the Veteran had been advised on one occasion that his dizziness may be due to an inner ear problem.  (See Syracuse VA Medical Center record, dated June 2008, under "impression").  The evidence includes an undated article on Meniere's disease, which indicates that ringing in the ears, variable hearing loss and dizziness are among the symptoms of an inner ear disturbance known as Meniere's disease.  This recently submitted evidence is neither cumulative nor redundant, relates to unestablished facts, and raises a reasonable possibility of substantiating the claim.  As such, presuming its credibility, the evidence received since the August 2006 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim for service connection for dizziness.

Service connection for cellulitis of the bilateral lower extremities

In order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular injury or disease resulting in current disability was incurred coincident with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection will also be granted when the disorder is shown to be chronic in service or when the veteran can show continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2011).  Specifically, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

The Board must determine whether the weight of the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the Veteran's first period of service, the service treatment records reveal that in August 1943, an assessment of left foot cellulitis was made following complaints of swelling on the dorsum of the left foot, with an onset of three days ago, insidious, swelling increased and painful when walking.  In February 1945, a diagnosis of a skin infection, right foot, and an impression of cellulitis were made following complaints of pain and swelling of the right foot, with a sudden onset of swelling, redness, discomfort and pain in the right foot and with some tenderness ascending the leg.  Physical examination at that time revealed diffused redness of the right ankle over the dorsum area.  Upon service discharge examination in October 1945, the Veteran's extremities were found to be normal.  During the Veteran's second period of service, the service treatment records were negative for findings, diagnoses or treatment related to cellulitis of the lower extremities.

A June 2008 VA treatment note contained an impression of left lower extremity cellulitis.  Erythema and swelling was noted to persist.  An October 2008 VA examination reflected the Veteran's reports of intermittent cellulitis of the bilateral lower extremities which had been treated with prescription medication.  Symptoms included reddened skin and a blister that formed and broke, causing an open wound.  Physical examination revealed a reddened area on the left shin that was approximately 16 cm long with penny-sized open area.  A diagnosis of cellulitis was made.  When the Veteran was seen by VA in June 2009, the Veteran's skin was clear except for the left lower extremity, which showed 2 to 3+ ankle edema with erythema along the medial aspect of the left ankle.

The Board finds, for purposes of this decision, that the diagnoses of cellulitis of the left and right lower extremities in service, and subsequent manifestations of this same disease in 2008 and 2009, as established by VA medical records and examination reports dated at the same time, raise a reasonable doubt as to the initial onset of the Veteran's chronic cellulitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board determines that chronic cellulitis of the bilateral lower extremities was incurred in service and thus warrants a grant of service connection for that disability

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A. Anxiety Disorder

An anxiety disorder is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent rating is assigned where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

Global assessment of functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The Veteran contends that his anxiety disorder has increased in severity and warranted a higher rating than currently assigned.

A July 2007 VA memory disorder clinic note indicated that the Veteran did not have Alzheimer's disease or dementia and that his memory lapses were due to impaired concentration from underlying anxiety and the stressors of life.  His memory and cognition were stable.

An August 2008 VA psychiatric treatment note reflected the Veteran's complaints of chronic sustained anxiety following his wife's diagnosis of dementia.  He reported never having seen a psychiatrist and that he had not taken medication for anxiety.  He resided with his adult daughter.  Mental status examination found his mood to be good and his affect to be of broad range and mildly anxious.  His personal hygiene was good and he displayed good eye contact.  Insight, judgment and impulse control appeared good.  Long-term m`emory appeared intact.  There was no evidence of suicidal ideations, homicidal ideations, psychosis, mania, movement abnormalities, psychomotor agitation or retardation.  An impression of generalized anxiety disorder was made.

An October 2008 VA psychological examination reflected the Veteran's reports of mild persistent anxiety symptoms after being placed on prescription medication in July 2008.  He got five to six hours of sleep daily and napped during the day.  Panic attacks and crying spells were denied.  Mental status examination found his thought processes to be rational and goal-directed, his hygiene to be good, his affect appropriate and his speech relevant, coherent and productive for the most part.  He was oriented.  While he reported ongoing problems with short-term memory impairment, it was intact during the examination.  Insight and judgment were good.  There was no evidence of hallucinations, delusions, specific obsessions, compulsions, phobias or ritualistic behaviors.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild chronic generalized anxiety disorder was made.  His symptoms have stabilized with the use of prescription medication and have mildly improved in some areas.  He was prone to feeling tense and anxious as well as episodes of excessive worry.  There have been significant stressors in the Veteran's life, including the health of this wife, which exacerbate his anxiety symptoms.  The examiner opined that the Veteran's personal and social adjustment was mildly impaired and a GAF of 72 was assigned.

An October 2010 VA treatment note indicated that the Veteran had stopped taking his prescription medication.  The Veteran's daughter felt he was depressed but such symptoms were not found on examination.  He was not suicidal.

The Board finds that the Veteran's symptoms of anxiety most nearly approximate, at worst, the criteria associated with a 30 percent rating.  The clinical evidence establishes that he suffered from anxiety and depressed mood.  He reported sleeping five to six hours per night in an October 2008 VA examination, suggesting chronic sleep impairment.  A July 2007 VA memory disorder clinician attributed the Veteran's memory impairments to his anxiety disorder rather than Alzheimer's disease or dementia.  Although he was not employed during the course of the appeal, the October 2008 VA examiner noted that the Veteran's symptoms would cause mild impairment in occupational functioning.  He was noted to reside with his adult daughter and her family, and his personal and social adjustment was found on examination to be mildly impaired.  A rating of 30 percent is therefore warranted.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A rating in excess of 30 percent is not warranted as there is no evidence of, and the Veteran has not alleged, panic attacks, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation or difficulty establishing and maintaining effective social relationships.  His speech was found to be relevant, coherent and productive in the October 2008 VA examination.  The assigned GAF of 72 suggests no more than mild impairment.  Id.

B. Tinnitus

The Veteran contends that his service connected tinnitus is more disabling than currently evaluated and that a higher rating is warranted.

His service connected tinnitus is currently evaluated as 10 percent disabling, which is the maximum rating available under Diagnostic Code 6260. See 38 C.F.R. § 4.87; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral).  Where, as here, there is a lack of entitlement under the law, the claim for a schedular rating in excess of 10 percent, to include separate schedular ratings, for bilateral tinnitus is denied.  See Sabonis, supra at 430. 

C. Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's anxiety disorder is manifested by anxiety, depressed mood, chronic sleep impairment, short-term memory impairments and mild impairment to potential occupational functioning.  His tinnitus manifested by ear ringing or noise.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Hence, referral for consideration of an extra-schedular rating is not warranted.

ORDER

New and material evidence having been received, service connection for dizziness is reopened; the appeal is granted to this extent only.

Entitlement to service connection for chronic cellulitis of the bilateral lower extremities is granted.

Entitlement to a 30 percent rating for an anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

Disability manifested by dizziness, to include Meniere's disease

In view of the Board's decision to reopen the claim for service connection for dizziness, VA is obligated to consider the claim on the merit, and thus construes the issue on appeal as entitlement to service connection for a disability manifested by dizziness, to include Meniere's disease, including on a secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim includes a disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

To avoid any prejudice to the Veteran, the Board finds that additional VA action on this issue is warranted, especially in light of the fact that the newly added evidence indicates a diagnosis of Meniere's disease, and contains the Veteran's assertions that his service connected bilateral hearing loss and tinnitus and his post service episodes of dizziness and light-headedness are symptoms of Meniere's disease.  Id.  In this context, when the Veteran was examined by VA in March 2004, the impression was of dizziness, etiology unknown, and the medical opinions were that the Veteran's dizziness was not due to his service connected hearing loss and tinnitus.  The record evidence also seems to suggest that the Veteran has also been diagnosed with Meniere's disease.  Consequently, the Board finds that the dizziness claim, to include Meniere's disease, should be remanded to obtain opinions on whether the Veteran's episodes of dizziness and his service connected bilateral hearing loss and tinnitus are manifestations of any presently existing Meniere's disease; or, whether Meniere's disease was caused or aggravated by the Veteran's service connection bilateral hearing loss, tinnitus, or anxiety disorder.

Bilateral Hearing Loss and SMC

The Veteran was noted to reside with his adult daughter during the course of this appeal and the record suggests that she has transported and accompanied him to several of his medical appointments.  A July 2008 aid and attendance opinion indicated that the Veteran was not able to travel without assistance but that he did not require nursing home care and was not confined to bed.  An October 2008 VA aid and attendance examination indicated that the Veteran left his home for medical care only and was unable to walk without the assistance of another person.  The Veteran suffers from multiple medical conditions and it is not clear from the current record whether his service connected-disabilities rendered him housebound, bedridden, or in need of aid and attendance of another person.

The RO had scheduled the Veteran for an audiology examination in March 2011 to determine the severity of his bilateral hearing loss.  However, the Veteran's daughter canceled this examination as he was bedridden.  The Veteran himself reported in December 2010 that he was unable to travel and was bedridden.  

It appears that the Veteran may be medically unable to report to VA examinations scheduled at a VA Medical Center (VAMC) due to his advanced age and physical incapacitation.  An on-site, fee basis examination may therefore be required to adjudicate these claims.

TDIU

The Board notes that the claim for TDIU is inextricably intertwined with the service connection and increased rating claims currently on appeal.  As such, the Board will defer resolution of the TDIU claim at this juncture, because such action by the Board would be premature pending the additional development of the Veteran's claims for service connection and increased ratings, as discussed above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC, with the assistance of the Veteran's representative (and/or his daughter), is requested to determine whether it is now medically feasible for the Veteran to report for a VA examination at a designated location.  If so, the development outlined below should be carried out in full by either fee basis or VA personnel.  If the Veteran is medically unable to report for the VA audiology and aid and attendance examinations detailed below, he should be afforded an on-site VA medical examination by either fee-basis or VA personnel for the purpose of determining the current nature and severity of his service-connected disabilities, and to ascertain his need for aid and attendance and housebound benefits due to his service-connected disabilities (i.e, bilateral hearing loss, an anxiety disorder, tinnitus, constipation, dermatitis of the hands, and cellulitis of the right and left lower extremities).  The claims file including a copy of this Remand must be made available to, and reviewed by, all designated examiners for proper consideration of the pertinent medical and disability history.  All necessary tests and studies are to be accomplished.  Manifestations of each service-connected disability (i.e., bilateral hearing loss, an anxiety disorder, tinnitus, constipation, dermatitis of the hands, and cellulitis of the right and left lower extremities) must be fully identified and the functional limitations imposed thereby fully assessed and differentiated from those attributable to the Veteran's nonservice-connected disorders.  Each examiner must comment upon the effects of the service-connected disabilities, alone, upon the Veteran's ability to dress himself, to keep himself ordinarily clean and presentable, to adjust to any special prosthetic or orthopedic appliances and the frequency of any such adjustments, to feed himself, attend to urinary and bowel functions, and to protect himself from the hazards or dangers incident to his daily environment.  Additionally, findings must be made by each examiner as to whether one or more of his service-connected disabilities actually require that the Veteran remain in bed and/or directly result in his being substantially confined to his dwelling and its immediate premises.  Each examiner must complete a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, and must indicate the etiology of any limitation observed.

With respect to the Veteran's service-connected bilateral hearing loss, audiometric testing should be accomplished and the examination report must contain the results of the audiometric testing.  The examiner is asked to provide the pure tone thresholds, in decibels, for the frequencies at 1000, 2000, 3000, and 4000s Hertz, for each ear; provide the pure tone average for each ear; and to provide the speech recognition score, using the Maryland CNC Test, for each ear.

2.  After the development requested in paragraph 1 has been completed, to the extent possible, the RO/AMC should arrange for the Veteran's entire claims file to be reviewed, by an appropriate examiner (preferably an Ears, Nose and Throat (ENT) specialist), to determine the nature and etiology of any disability manifested by dizziness, to include Meniere's disease, found to be present; to address whether the Veteran's service-connected bilateral hearing loss, tinnitus, and/or anxiety disorder has either caused or aggravated any currently diagnosed Meniere's disease.  It is imperative that the designated examiner reviews all of the pertinent medical records contained in the Veteran's claims file, and a complete copy of this Remand, and acknowledges such review in the medical opinion report.  Based on a review of the Veteran's medical history, the examiner is asked to provide an opinion addressing the following questions:

a.  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed Meniere's disease?  In making this assessment, the examiner should comment on the Syracuse VA Medical Center records dated in June 2003; and the VA Examination Report for Housebound Status or Permanent Need for Aid and Attendance, dated in October 2008.  If the Veteran has developed Meniere's disease, is it at least as likely as not (50 percent or greater probability) that ringing in the ears, bilateral hearing loss, dizziness and light-headedness are among the clinical signs and symptoms associated with the Veteran's Meniere's disease?

b.  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disability manifested by dizziness and light-headedness other than Meniere's disease?  If so, please state the diagnosis or diagnoses.  If the Veteran has developed a disability manifested by dizziness and light-headedness other than Meniere's disease, is it at least as likely as not (50 percent or greater probability) that the such disorder had its onset during the Veteran's periods of service, or was otherwise caused by any incident that occurred during his periods of service?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is the cause of any currently diagnosed Meniere's disease?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss caused a worsening of any currently diagnosed Meniere's disease beyond the natural progress of that disease?

e.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is the cause of any currently diagnosed Meniere's disease?

f.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus caused a worsening of any currently diagnosed Meniere's disease beyond the natural progress of that disease?

g.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder is the cause of any currently diagnosed Meniere's disease?

h.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder caused a worsening of any currently diagnosed Meniere's disease beyond the natural progress of that disease?

A completer rationale should be given for all opinions expressed.  In this regards, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; and "less likely" weighs against the contented relationship.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the Remand.

4.  After undertaking any additional notice and/or development action deemed warranted, and after completing the above-requested actions (in paragraphs 1 and 2), the RO/AMC should readjudicate the issues of entitlement to service connection for a disability manifested by dizziness, to include Meniere's disease, including on a secondary basis; entitlement to an increased rating for bilateral hearing loss; entitlement to a TDIU rating; and entitlement to SMC based on aid and attendance or for housebound status.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


